Bell, J.
We do not deem it necessary to the proper determination of this cause, to notice all the errors assigned and argued by counsel. The merits of the case lie within a very narrow compass. The evidence shows clearly that the plaintiff in error violated his contract to deliver eleven hundred and twenty pounds of hides, entrusted to him by defendants in error, to be delivered to their consignee at Port Lavaca. The plaintiff in error, (Heed,) does not attempt to explain his failure to comply with his contract for the delivery of the hides at Port Lavaca; but complains of the great wrong and injury done him by the plaintiffs, in the court below, in suing out the attachment.
Pleas in re-convention, for damages for the malicious and vexatious suing out of attachments, have become very common in the courts of this State, insomuch that a party can seldom resort to the remedies which the law gives him for the collection of his just demands, without finding himself involved in a cross-action, to defend which, may cost him much more than the debt which he sought to collect. The courts of the country cannot lend an unwilling ear to defendants who present such issues for investigation. If a creditor has been not only harsh and oppressive, but regardless of the rights of his debtor, and has violated the law, in the two eager pursuit of his demand, then the injured debtor may properly apply to the courts for redress. But when a debtor comes into court to complain against his creditor, it is well for him to come with clean hands; and juries may well require clear and full proof, that the creditor has violated the law, when the complaining debtor is, in the first instance, guilty of fraud or wrong.
In this case, the judge instructed the jury very clearly and fairly. It is assumed by the counsel for the plaintiff in error, that the judge instructed the jury, that the defendant below could not recover on his plea in re-convention, unless the at*116tachment had been sued out maliciously. The judge did not so instruct the jury. The charge stated clearly the distinction between the wrongful suing ont of an attachment, and the malicious suing ont of an attachment. The jury were told, that if the suing ont of the attachment was only wrongful, then they could only find a verdict for the defendant on his plea, for the amount of the actual damages which he had sustained. They were further instructed, that exemplary damages might he awarded, if they believed, from the evidence, that the plaintiffs below had sued out either of the attachments maliciously, and with intention to harass and injure the defendant. The whole charge to the jury was substantially correct, and it may well be supposed, that the judge did not regard the case, as presented to the jury, as one that called for any very elaborate statement of the law, on the subject of the liability of those who improperly seek the remedy by attachment for the collection of their debts.
We see nothing in the case, which requires us to disturb the judgment, and therefore it is affirmed.
Judgment affirmed.